Case 19-12052-AJC   Doc 282-5   Filed 02/15/21   Page 1 of 7




              EXHIBIT “E”
                                                     Case 19-12052-AJC                     Doc 282-5              Filed 02/15/21          Page 2 of 7


                                                                                                           In re: Judah M Burstyn
                                                                                                           Case No.: 19-12052-AJC

                                                                                    Schedule of Payments Made to or For the Benefit of Yudamas Olivares
                                                                                          During the Period of January 2013 through March 2020

                                                                                                                  (Sorted by Date)


       Institution               Account Name              Account    Date       Type        Check                       (Payee)             Total Amount       Amount Paid     Amount Paid    Amount Paid
                                                             No.                              No.                                                                During the      During the     During the
                                                                                                                                                               1 Year Period   90 Day Period   Post-Petition

Bank of America          Malibu Properties Management       x2322    07/17/14   Check        1053      Yudamas Olivares                      $ (12,500.00)
                         LLC
Bank of America          Malibu Properties Management       x2322    09/17/14   Check        1087      Yudamas Olivares                           (3,000.00)
                         LLC
Bank of America          Malibu Properties Management       x2322    10/14/14   Check        1115      Yudamas Olivares                           (5,000.00)
                         LLC
Bank of America          Malibu Properties Management       x2322    01/05/15   Check        1163      Yudamas Olivares                           (2,745.00)
                         LLC
Bank of America          Malibu Properties Management       x2322    01/20/15   Check        1170      Yudamas Olivares                             (825.00)
                         LLC
Bank of America          Malibu Properties Management       x2322    02/02/15   Check        1189      Yudamas Olivares                           (3,300.00)
                         LLC
Bank of America          Malibu Properties Management       x2322    03/31/15   Check        1226      Yudamas Olivares                           (3,800.00)
                         LLC
Bank of America          Malibu Properties Management       x2322    04/21/15   Check        1238      Yudamas Olivares                           (1,500.00)
                         LLC
Bank of America          Malibu Properties Management       x2322    06/29/15   Check        1281      Yudamas Olivares                           (5,000.00)
                         LLC
Iberia Bank (Gibraltar   Judah M Burstyn                    x1093    07/16/15    Check        190      Yudamas Olivares                          (20,000.00)
Private Bank & Trust)
Bank of America          Malibu Properties Management       x2322    08/11/15   Check        1332      Yudamas Olivares                           (1,600.00)
                         LLC
Iberia Bank (Gibraltar   Judah M Burstyn                    x1093    02/05/16    Check        200      Yudamas Olivares                           (5,000.00)
Private Bank & Trust)
Iberia Bank (Gibraltar   Judah M Burstyn                    x1093    02/12/16    Check        201      Yudamas Olivares                           (5,000.00)
Private Bank & Trust)
Bank of America          Judah Burstyn                      x2233    03/14/16   Transfer     N/A       Yudamas Olivares                           (4,000.00)
                         ITF David A Burstyn and Bradley
                         Burstyn
Bank of America          Judah Burstyn                      x2233    06/15/16   Transfer     N/A       Yudamas Olivares                           (3,000.00)
                         ITF David A Burstyn and Bradley
                         Burstyn
Bank of America          Malibu Properties Management       x2322    09/02/16   Transfer     N/A       Yudamas Olivares                           (5,000.00)
                         LLC
Bank of America          Malibu Properties Management       x2322    10/21/16   Transfer     N/A       Yudamas Olivares                          (20,000.00)
                         LLC
Bank of America          Judah Burstyn                      x2233    10/24/16   Transfer     N/A       Yudamas Olivares                           (1,000.00)
                         ITF David A Burstyn and Bradley
                         Burstyn




                                                                                                    Page 1 of 6
                                                Case 19-12052-AJC                     Doc 282-5             Filed 02/15/21           Page 3 of 7


                                                                                                     In re: Judah M Burstyn
                                                                                                     Case No.: 19-12052-AJC

                                                                               Schedule of Payments Made to or For the Benefit of Yudamas Olivares
                                                                                     During the Period of January 2013 through March 2020

                                                                                                            (Sorted by Date)


      Institution           Account Name              Account    Date       Type        Check                      (Payee)              Total Amount       Amount Paid     Amount Paid    Amount Paid
                                                        No.                              No.                                                                During the      During the     During the
                                                                                                                                                          1 Year Period   90 Day Period   Post-Petition

Bank of America     Judah Burstyn                      x2233    11/14/16   Transfer     N/A      Yudamas Olivares                            (5,000.00)
                    ITF David A Burstyn and Bradley
                    Burstyn
Bank of America     Malibu Properties Management       x2322    12/05/16   Transfer     N/A      Yudamas Olivares                            (3,000.00)
                    LLC
Bank of America     Malibu Properties Management       x2322    12/19/16   Transfer     N/A      Yudamas Olivares                            (2,000.00)
                    LLC
Bank of America     Judah Burstyn                      x6114    01/09/17   Transfer     N/A      Yudamas Olivares                            (2,000.00)
                    ITF David A Burstyn and Bradley
                    Burstyn
Bank of America     Judah Burstyn                      x2233    01/23/17   Transfer     N/A      Yudamas Olivares                            (1,000.00)
                    ITF David A Burstyn and Bradley
                    Burstyn
Bank of America     Judah Burstyn                      x2233    02/03/17   Transfer     N/A      Yudamas Olivares                            (2,000.00)
                    ITF David A Burstyn and Bradley
                    Burstyn
Bank of America     Judah Burstyn                      x2233    02/28/17   Transfer     N/A      Yudamas Olivares                              (750.00)
                    ITF David A Burstyn and Bradley
                    Burstyn
Bank of America     Malibu Properties Management       x2322    03/09/17   Transfer     N/A      Yudamas Olivares                            (7,490.00)
                    LLC
Bank of America     Malibu Properties Management       x2322    03/22/17   Transfer     N/A      Yudamas Olivares                           (12,500.00)
                    LLC
Bank of America     Malibu Properties Management       x2322    04/27/17   Transfer     N/A      Yudamas Olivares                            (3,000.00)
                    LLC
Bank of America     Prime Realty Investors LLC         x9343    05/15/17   Transfer     N/A      Yudamas Olivares                            (1,000.00)
Bank of America     Malibu Properties Management       x2322    05/17/17   Transfer     N/A      Yudamas Olivares                            (2,500.00)
                    LLC
Bank of America     Malibu Properties Management       x2322    06/26/17   Transfer     N/A      Yudamas Olivares                            (1,000.00)
                    LLC
Bank of America     Judah Burstyn                      x6114    07/06/17   Transfer     N/A      Yudamas Olivares                            (1,050.00)
                    ITF David A Burstyn and Bradley
                    Burstyn
Bank of America     Malibu Properties Management       x2322    07/06/17   Transfer     N/A      Yudamas Olivares                            (1,000.00)
                    LLC
Bank of America     Malibu Properties Management       x2322    07/12/17   Transfer     N/A      Yudamas Olivares                            (1,000.00)
                    LLC
Bank of America     Malibu Properties Management       x2322    07/20/17   Transfer     N/A      Yudamas Olivares                            (1,000.00)
                    LLC
Bank of America     Malibu Properties Management       x2322    10/12/17   Transfer     N/A      Yudamas Olivares                            (1,100.00)
                    LLC



                                                                                              Page 2 of 6
                                                Case 19-12052-AJC                     Doc 282-5             Filed 02/15/21           Page 4 of 7


                                                                                                     In re: Judah M Burstyn
                                                                                                     Case No.: 19-12052-AJC

                                                                               Schedule of Payments Made to or For the Benefit of Yudamas Olivares
                                                                                     During the Period of January 2013 through March 2020

                                                                                                            (Sorted by Date)


      Institution           Account Name              Account    Date       Type        Check                      (Payee)              Total Amount       Amount Paid       Amount Paid        Amount Paid
                                                        No.                              No.                                                                During the        During the         During the
                                                                                                                                                          1 Year Period     90 Day Period       Post-Petition

Bank of America     Prime Realty Investors LLC         x9343    11/02/17   Transfer     N/A      Yudamas Olivares                            (6,000.00)
Bank of America     Malibu Properties Management       x2322    11/14/17   Transfer     N/A      Yudamas Olivares                            (1,000.00)
                    LLC
Bank of America     Malibu Properties Management       x2322    11/30/17   Transfer     N/A      Yudamas Olivares                              (500.00)
                    LLC
Bank of America     Malibu Properties Management       x2322    12/07/17   Transfer     N/A      Yudamas Olivares                            (1,000.00)
                    LLC
Bank of America     Judah Burstyn                      x6114    12/15/17   Transfer     N/A      Yudamas Olivares                              (999.99)
                    ITF David A Burstyn and Bradley
                    Burstyn
Bank of America     Malibu Properties Management       x2322    12/21/17   Transfer     N/A      Yudamas Olivares                            (5,000.00)
                    LLC
Bank of America     Judah Burstyn                      x2233    01/08/18   Transfer     N/A      Yudamas Olivares                            (2,000.00)
                    ITF David A Burstyn and Bradley
                    Burstyn
Bank of America     Malibu Properties Management       x2322    02/01/18   Transfer     N/A      Yudamas Olivares                            (1,000.00)
                    LLC
Bank of America     Malibu Properties Management       x2322    02/09/18   Transfer     N/A      Yudamas Olivares                            (5,000.00)
                    LLC
Bank of America     Judah Burstyn                      x6114    03/07/18   Transfer     N/A      Yudamas Olivares                            (2,000.00)        (2,000.00)
                    ITF David A Burstyn and Bradley
                    Burstyn
Bank of America     Prime Realty Investors LLC         x9343    05/23/18   Transfer     N/A      Yudamas Olivares                            (5,000.00)        (5,000.00)
Bank of America     Judah Burstyn                      x6114    07/12/18   Transfer     N/A      Yudamas Olivares                            (2,000.00)        (2,000.00)
                    ITF David A Burstyn and Bradley
                    Burstyn
Bank of America     Judah Burstyn                      x6114    07/12/18   Transfer     N/A      Yudamas Olivares                            (1,000.00)        (1,000.00)
                    ITF David A Burstyn and Bradley
                    Burstyn
Bank of America     Judah Burstyn                      x6114    07/27/18   Transfer     N/A      Yudamas Olivares                            (1,500.00)        (1,500.00)
                    ITF David A Burstyn and Bradley
                    Burstyn
Bank of America     Prime Realty Investors LLC         x9343    08/10/18   Transfer     N/A     Yudamas Olivares                        (1,150.00)             (1,150.00)
Bank of America     Prime Realty Investors LLC         x9343    09/17/19   Transfer     N/A     Yudamas Olivares                           (10.00)                                                       (10.00)
                                                                                          Total Direct Payments to Yudamas Olivares $ (185,819.99)        $   (12,650.00) $           -     $            (10.00)




                                                                                              Page 3 of 6
                                               Case 19-12052-AJC                Doc 282-5               Filed 02/15/21           Page 5 of 7


                                                                                                 In re: Judah M Burstyn
                                                                                                 Case No.: 19-12052-AJC

                                                                           Schedule of Payments Made to or For the Benefit of Yudamas Olivares
                                                                                 During the Period of January 2013 through March 2020

                                                                                                        (Sorted by Date)


      Institution           Account Name           Account    Date      Type       Check                       (Payee)              Total Amount       Amount Paid     Amount Paid    Amount Paid
                                                     No.                            No.                                                                 During the      During the     During the
                                                                                                                                                      1 Year Period   90 Day Period   Post-Petition


Bank of America     Malibu Properties Management    x2322    06/27/14   Debit       N/A      BMW Financial Services                 $      (390.55)
                    LLC
Bank of America     Malibu Properties Management    x2322    07/29/14   Debit       N/A      BMW Financial Services                        (390.55)
                    LLC
Bank of America     Malibu Properties Management    x2322    08/27/14   Debit       N/A      BMW Financial Services                        (390.55)
                    LLC
Bank of America     Malibu Properties Management    x2322    09/29/14   Debit       N/A      BMW Financial Services                        (390.55)
                    LLC
Bank of America     Malibu Properties Management    x2322    10/28/14   Debit       N/A      BMW Financial Services                        (390.55)
                    LLC
Bank of America     Malibu Properties Management    x2322    11/28/14   Debit       N/A      BMW Financial Services                        (390.55)
                    LLC
Bank of America     Malibu Properties Management    x2322    12/29/14   Debit       N/A      BMW Financial Services                        (390.55)
                    LLC
Bank of America     Malibu Properties Management    x2322    01/27/15   Debit       N/A      BMW Financial Services                        (390.55)
                    LLC
Bank of America     Malibu Properties Management    x2322    02/27/15   Debit       N/A      BMW Financial Services                        (390.55)
                    LLC
Bank of America     Malibu Properties Management    x2322    03/27/15   Debit       N/A      BMW Financial Services                        (390.55)
                    LLC
Bank of America     Malibu Properties Management    x2322    04/28/15   Debit       N/A      BMW Financial Services                        (390.55)
                    LLC
Bank of America     Malibu Properties Management    x2322    05/27/15   Debit       N/A      BMW Financial Services                        (390.55)
                    LLC
Bank of America     Malibu Properties Management    x2322    06/29/15   Debit       N/A      BMW Financial Services                        (390.55)
                    LLC
Bank of America     Malibu Properties Management    x2322    08/26/15   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    09/16/15   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    10/16/15   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    11/17/15   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    12/16/15   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    01/19/16   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    02/16/16   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC



                                                                                          Page 4 of 6
                                               Case 19-12052-AJC                Doc 282-5               Filed 02/15/21           Page 6 of 7


                                                                                                 In re: Judah M Burstyn
                                                                                                 Case No.: 19-12052-AJC

                                                                           Schedule of Payments Made to or For the Benefit of Yudamas Olivares
                                                                                 During the Period of January 2013 through March 2020

                                                                                                        (Sorted by Date)


      Institution           Account Name           Account    Date      Type       Check                       (Payee)              Total Amount       Amount Paid     Amount Paid    Amount Paid
                                                     No.                            No.                                                                 During the      During the     During the
                                                                                                                                                      1 Year Period   90 Day Period   Post-Petition

Bank of America     Malibu Properties Management    x2322    03/16/16   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    04/18/16   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    05/17/16   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    06/16/16   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    07/18/16   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    08/16/16   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    09/16/16   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    10/18/16   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    11/16/16   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    12/16/16   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    01/17/17   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    02/16/17   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    03/16/17   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    04/18/17   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    05/16/17   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    06/16/17   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    07/18/17   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    08/16/17   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    09/18/17   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC
Bank of America     Malibu Properties Management    x2322    10/17/17   Debit       N/A      BMW Financial Services                        (770.40)
                    LLC




                                                                                          Page 5 of 6
                                                Case 19-12052-AJC                  Doc 282-5               Filed 02/15/21           Page 7 of 7


                                                                                                    In re: Judah M Burstyn
                                                                                                    Case No.: 19-12052-AJC

                                                                              Schedule of Payments Made to or For the Benefit of Yudamas Olivares
                                                                                    During the Period of January 2013 through March 2020

                                                                                                           (Sorted by Date)


      Institution           Account Name              Account    Date      Type       Check                       (Payee)              Total Amount       Amount Paid       Amount Paid        Amount Paid
                                                        No.                            No.                                                                 During the        During the         During the
                                                                                                                                                         1 Year Period     90 Day Period       Post-Petition

Bank of America     Malibu Properties Management       x2322    02/16/18   Debit       N/A      BMW Financial Services                        (770.40)          (770.40)
                    LLC
Bank of America     Malibu Properties Management       x2322    03/16/18   Debit       N/A      BMW Financial Services                        (770.40)          (770.40)
                    LLC
Bank of America     Judah Burstyn                      x6114    06/15/18   Debit       N/A      BMW Financial Services                      (1,200.00)        (1,200.00)
                    ITF David A Burstyn and Bradley
                    Burstyn
Bank of America     Judah Burstyn                      x6114    06/28/18   Debit       N/A      BMW Financial Services                        (340.80)          (340.80)
                    ITF David A Burstyn and Bradley
                    Burstyn
                                                                                                Total Paid to BMW Financial Services $ (28,959.55)       $    (3,081.60) $           -     $               -

                                                                TOTAL PAYMENTS FOR THE BENEFIT OF YUDAMAS OLIVARES $ (214,779.54)                        $   (15,731.60) $           -     $            (10.00)




                                                                                             Page 6 of 6
